Citation Nr: 1227183	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  08-27 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), assigned a 30 percent rating effective October 6, 2006, and a 50 percent rating effective March 2, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU rating).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of February 2011, which granted service connection for PTSD, and assigned a 30 percent evaluation.  The Veteran appealed the assigned rating, and in a November 2011 rating decision, the RO granted a 50 percent rating for PTSD, effective March 2, 2011.  The staged ratings remain on appeal, because a grant of less than the maximum available rating does not terminate the appeal, unless the veteran expressly states he is satisfied with the assigned rating.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  Entitlement to a TDIU rating was denied by the RO in May 2012.  In a May 2012 statement, the Veteran's representative disagreed with that determination.  Although no statement of the case has been furnished, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2010), the TDIU claim is considered to be part of the appeal in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in April 2011.  Subsequent to that examination, a statement dated in July 2011 was received from the Veteran's treating VA therapist.  This included a pre-printed question asking how likely it was that the Veteran's symptoms prevented the Veteran from engaging in substantially gainful employment.  The therapist initially checked the selection "very unlikely," but then noted this was an error, and checked "very likely," with the handwritten notation "as of 20 Mar 2012."  In a March 2012 statement accompanying the report, the Veteran's representative explained that "when it was brought to his attention that he had checked the incorrect box, the doctor corrected his error and initialed the change," which explains why a July 2011 medical statement referred to an effective date in March 2012.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Therefore, the Veteran must be afforded a current VA psychiatric examination, which also addresses the effect the appellant's service-connected disability has on the ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995).  In this regard, as noted above, the issue of entitlement to a TDIU rating is part of the current appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In addition, current medical records should be obtained, dated from March 2012 to the present.  In this regard, although there are records available through the Virtual VA paperless claims processing system dated through May 2012, no records of treatment from the therapist who provided the July 2011/March 2012 report are shown after February 2012.  

The file also contains a notification to the Veteran that he was entitled to Social Security Administration (SSA) disability benefits, beginning in July 2001.  SSA records were requested by VA, but the only records received were the first page of the notice letter and a 3-page medical consultant report dated in March 2001, indicating that the Veteran said he had had to quit his job due to knee problems.  It is not clear from the information on file whether these reflected all records in the possession of SSA, or whether VA in fact requested all records.  The RO must ensure that all available SSA records are obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).  In this regard, more records are needed, if available, because the work history as described in the March 2001 medical report is inconsistent with a work history provided by the Veteran to VA in May 2012.  

With respect to the TDIU claim, the Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  Appropriate cases must be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet.App. 1 (2001).  Thus, if applicable once the increased rating claims have been decided, the RO must consider whether referral for extraschedular consideration is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a 38 C.F.R. § 3.159(b) letter as to his TDIU claim.

2.  Obtain all VA treatment records from the Richmond VAMC dated from March 2012, to the present, to specifically include all mental health clinic and psychiatric clinic records of treatment and/or evaluations.  

3.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the associated medical records.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

4.  Then, schedule the Veteran for an appropriate VA psychiatric examination to determine the manifestations and severity of his PTSD, to include the effects of PTSD on employability.  The claims folder should be made available to the examiner.  All pertinent signs and symptoms necessary for rating the disability should be reported, and a Global Assessment of Functioning (GAF) score must be assigned.  The examiner should offer an assessment as to whether the Veteran is unable to secure or follow substantially gainful employment solely as a result of service connected disability, which currently consists of PTSD. A complete rationale must be offered for all opinions set forth in the report.

4.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claims for higher staged ratings for PTSD and entitlement to a TDIU rating, in light of all evidence of record.  If applicable, the RO should consider whether referral for an extraschedular TDIU rating is warranted.  If the decision is less than a full grant of the benefits sought, the Veteran and his representative should be provided with a supplemental statement of the case, which includes the law and regulations pertaining to a TDIU rating, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


